                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

ANESTACIO TENEYUQUE, #665266,                )
                      Petitioner,            )
                                             )      No. 1:17-cv-681
-v-                                          )
                                             )      Honorable Paul L. Maloney
SHANE JACKSON,                               )
                         Respondent.         )
                                             )

                                    JUDGMENT

      The Court has denied Anestacio Teneyuque's § 2254 petition for habeas relief. As

required by Rule 58 of the Federal Rules of Civil Procedure, JUDGMENT ENTERS.

      THIS ACTION IS TERMINATED.

      IT IS SO ORDERED.

Date: May 3, 2019                                /s/ Paul L. Maloney
                                                     Paul L. Maloney
                                                     United States District Judge
